Exhibit 10.1


STOCK PURCHASE AGREEMENT


AGREEMENT dated May 20, 2016, between GELI Holdings, Inc., a California
corporation (hereinafter the "Buyer") and Black Ice Advisors, LLC, a Delaware
Limited Liability Company; Rapid Fire Marketing, Inc., a Nevada corporation;
and, Brent Fouch (hereinafter collectively, the ("Sellers").
This Agreement sets forth the terms and conditions upon which the Sellers are
today selling to the Buyer, and the Buyer is today purchasing from the Sellers,
the following securities of Rapid Fire Marketing, Inc.:   1,000,000,000 shares
of Common Stock, par value $0.001 per share, which constitutes 85.15% of the
total outstanding shares of Common Stock; 1,960,000 shares of Series A1
Preferred Stock, par value $0.001 per share, which constitutes 100% of the total
outstanding shares of Series A1 Preferred Stock; and 16,000,000 shares of Series
B Preferred Stock, par value $0.001 per share, which constitutes 100% of the
total outstanding shares of Series B Preferred Stock (the "Shares") and which
also constitutes a majority of the voting power of (1) each class of outstanding
common stock and each class or series of preferred stock, and (2) all classes of
common stock and preferred stock combined (the "Shares").  In consideration of
the delivery of the aforementioned: (1) Shares; and, (2) the recitations set
forth above and the representations, warranties, covenants, and terms of this
Agreement, the Buyer will pay Sellers and others in a related transaction for
the purchase of Mind Solutions, Inc., a Nevada corporation (hereinafter "VOIS"),
$100,000.00 as set forth in paragraph 1.05 of Section I of this agreement.
In consideration of the mutual agreement contained herein, the parties hereby
agree as follows:
1

--------------------------------------------------------------------------------




I.   SALES OF THE SHARES.
1.01                  Shares being Sold.   Subject to the terms and conditions
of this Agreement, the Sellers are selling, assigning, transferring, conveying
and delivering the Shares of Rapid Fire Marketing, Inc. (hereinafter the
"Company" or "Rapid Fire Marketing, Inc." to the Buyers at the closing provided
for in Section 1.03 hereof (the "Closing"), free and clear of all liens,
charges, or encumbrances of whatsoever nature.  The Shares will be issued in the
names directed by the Buyer to the Sellers.
1.02                  Consideration.   Sellers will deliver to Buyer
1,000,000,000 shares of Common Stock, par value $0.001 per share, which
constitutes 85.15% of the total outstanding shares of Common Stock; 1,960,000
shares of Series A1 Preferred Stock, par value $0.001 per share, which
constitutes 100% of the total outstanding shares of Series A1 Preferred Stock;
and 16,000,000 shares of Series B Preferred Stock, par value $0.001 per share,
which constitutes 100% of the total outstanding shares of Series B Preferred
Stock (the "Shares") which also constitutes a majority of the voting power of
(1) each class of outstanding common stock and each class or series of preferred
stock, and (2) all classes of common stock and preferred stock combined.  The
Shares represent a majority of the voting power of each of the five classes of
stock: (l) Common; (2) Series Al Convertible Preferred Stock; (3) Series A2
Convertible Preferred Stock; (4) Series B Preferred Stock; and, (5) Series C
Preferred Stock.  There are no other classes of stock authorized, issued or
outstanding.  In addition to the above, the Shares also represent a majority of
the combined voting power of all common and preferred stock.  In consideration
of the foregoing and other matters described in paragraph 1.05 of Section I of
this agreement, Buyer will pay a total of $100,000 as provided for in paragraph
1.05 of Section I of this Agreement.
1.03                  Closing.   The Closing of the transactions provided for in
Section 1.04 and 1.05 is taking place at the office of George Mattia in San
Diego, California.
2

--------------------------------------------------------------------------------




1.04                  Delivery by the Sellers.   At the Closing, the Sellers are
delivering to the Buyer or as directed by the Buyer (i) certificates
representing the Shares registered in the name of Buyer, and (2) all books,
records, documents, bank accounts, and correspondence of Rapid Fire Marketing,
Inc., a Nevada corporation not previously delivered to Buyer
1.05            Delivery by the Buyer.   At the Closing the Buyer is delivering
to the Sellers the $100,000 payment provided for in Section 1.02 hereof as
follows:  $50,000 upon the execution of this agreement and the execution of an
agreement to purchase Mind Solutions, Inc.  (VOIS"); $25,000 upon VOIS filing
its 2015 10-K with the SEC and OTC Markets (Sellers are responsible for filing
the Form 2015 Form 10-K and Buyer is responsible for subsequent filings); and,
$25,000 upon the Company filing its Form 10-K for the year ended 2015 with the
SEC and OTC Markets.  All expenses regarding the Company will be paid by Buyer
and all expenses regarding VOIS's 2015 Form 10-K will be paid by Brent Fouch.


II.   RELATED TRANSACTIONS.
2.01                  Finder.   Sellers and Buyer acknowledge that there are no
finders in connection with the transaction contemplated herein.
2.02                  Expenses.   Each party is responsible for paying all
expenses incurred by him in connection with this transaction, including but not
limited to filing fees, legal fees, accounting fees, escrow agent fees, printing
expenses, certificate engraving fees and transfer agent fees unless otherwise
provided for in this agreement.
2.03                  No Dissent.   The Sellers do not dissent with respect to
the acquisition of Rapid Fire Marketing, Inc., a Nevada corporation, by Buyer.
2.04                  Resignation.   At the Closing, all of the current officers
and directors of
3

--------------------------------------------------------------------------------




Rapid Fire Marketing, Inc. will deliver their resignations.


III.   REPRESENTATIONS AND WARRANTIES BY THE SELLERS.
The Sellers hereby jointly and severally represent and warrant as follows:
3.01                  Organization, Capitalization, etc.
(a)            The Rapid Fire Marketing, Inc., a Nevada corporation is a
corporation duly organized, validly existing, and in good standing under the
laws of the state of Nevada, and is qualified in no other state.


(b)            The authorized capital stock of Rapid Fire Marketing, Inc., a
Nevada corporation consists of 20,000,000,000 shares of common stock, par value
$0.001 per share, of which 1,174,446,618 Common shares are validly issued and
outstanding, fully paid and non-assessable; 25,000,000 shares of Series AI
Convertible Preferred Stock, par value $0.001 per share of which 1,960,000
Series AI Convertible Preferred shares are validly issued and outstanding, fully
paid and non-assessable; 300 shares of Series A2 Convertible Preferred Stock,
par value $0.001 per share of which 240 Series A2 Convertible Preferred shares
are validly issued and outstanding, fully paid and non-assessable; 16,000,000
shares of Series B Preferred Stock, par value $0.001 per share of which all
16,000,000 Series B Preferred shares are validly issued and outstanding, fully
paid and non- assessable; and, 5,000 shares of Series C Preferred Stock, par
value $0.001 per share of which 5,000 Series C Preferred shares are validly
issued and outstanding, fully paid and non-assessable.  All of the Shares owned
by the Sellers are owned free and clear of any liens, claims, options, charges,
or encumbrances of whatsoever nature.  The Sellers have the unqualified right to
sell, assign, and deliver the Shares, and, upon consummation of the transactions
contemplated by this Agreement, the Buyer will acquire good and valid title to
the Shares, free and
4

--------------------------------------------------------------------------------




clear of all liens, claims, options, charges, and encumbrances of whatsoever
nature.  The Buyer acknowledges that the Shares being acquired from the Sellers
are restricted securities as that term is defined in Rule 144 of the Securities
Act of 1933, as amended (the "Act").  There are no outstanding options or other
agreements of any nature whatsoever relating to the issuance by Rapid Fire
Marketing, Inc., a Nevada corporation, of any shares of its capital stock.
(c)            Rapid Fire Marketing, Inc. has the corporate power and authority
to carry on its business as presently conducted.
3.02                  No Violation.   Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of the Certificate
of Incorporation or Bylaws of Rapid Fire Marketing, Inc. a Nevada corporation,
or of any contract, commitment, indenture, other agreement or restriction of any
kind or character to which Rapid Fire Marketing, Inc. or any of the Sellers is a
party or by which Rapid Fire Marketing, Inc or any of the Sellers is bound.
3.03                  Financial Statements.   The Sellers will deliver to the
Buyer financial statements (audited and/or unaudited as required by SEC
regulations) prepared in accordance with Reg. S-X of the Securities Exchange Act
of 1934, as amended and in accordance with generally accepted accounting
principles through the balance sheet and income statement through March 31,
2016.  KLJ & Associates, LLP will audit the December 31, 2015 financial
statements and review the quarterly stub periods as required by Reg. S-X of the
Securities Exchange Act of 1934, as amended.  That balance sheet and income
statement are true and correct and a fair and accurate presentation of the
financial condition and assets, liabilities (whether accrued, absolute,
contingent, or otherwise), and income of Rapid Fire Marketing, Inc. as of the
date thereof in accordance with generally accepted principals of accounting
applied on a consistent basis.  Buyer will be responsible for the cost of the
preparation of the forgoing financial statements and audit thereof.
3.04                  Tax Returns.   Rapid Fire Marketing, Inc. has duly filed
all tax
5

--------------------------------------------------------------------------------




reports and returns required to be filed by it and has fully paid all taxes and
other charges claimed to be due from it by federal, state, or local taxing
authorities (including without limitation those due in respect of its
properties, income, franchises, licenses, sales, and payrolls); there are not
liens upon any of Rapid Fire Marketing, Inc.'s property or assets; there are not
now any pending questions relating to, or claims asserted for, taxes or
assessments asserted against Rapid Fire Marketing, Inc..  Attached hereto as
Exhibit 1 are true and current copies of such taxes returns.
3.05                  Title to Properties; Encumbrances.   Rapid Fire Marketing,
Inc. has good and marketable title to all of its properties and assets, real and
personal, tangible and intangible, including without limitation the properties
and assets reflected in the March 31, 2016 balance sheet of Rapid Fire
Marketing, Inc.  All such properties and assets reflected in that balance sheet
have a fair market or realizable value at least equal to the value thereof as
reflected upon the balance sheet, and they are subject to no mortgage, pledge,
lien, conditional sale agreement, encumbrance, or charge of whatsoever nature.
3.06                  Accounts Receivable.   All accounts receivable of the
Rapid Fire Marketing, Inc., a Nevada corporation, whether reflected in the Rapid
Fire Marketing's March 31, 2016 balance sheet or otherwise, represent sales
actually made in the ordinary course of business and the reserve for
collectability of receivables as reflected in the aforesaid balance sheet is
adequate and was calculated in a way consistent with past practice.  There are
not now any questions, controversies, or disputes relating to any accounts
receivable of Rapid Fire Marketing, Inc.
3.07                  Liabilities.   Except as set forth on the Sellers'
Liability Schedule 3.07, there are no outstanding liabilities of Rapid Fire
Marketing, Inc., whether absolute, accrued, contingent, or otherwise and whether
due or to become due.  Further, the Sellers do not know or have any reasonable
ground to know of any basis for the assertion against Rapid Fire Marketing, Inc.
of any liability or obligation as of March 31, 2016, of any nature or in any
amount not fully reflected or reserved against in the March 31, 2016 balance
sheet.  Rapid Fire
6

--------------------------------------------------------------------------------




Marketing, Inc., a Nevada corporation has liabilities of $1,385,518 as reported
in its Form 10-Q for the period ending September 30, 2015.
3.08                  Absence of Certain Changes.   Rapid Fire Marketing, Inc.
has not since March 31, 2016:
(a)            Suffered any material adverse change in financial condition,
assets, liabilities, business, or prospects;
(b)            Incurred any obligation or liability (whether absolute, accrued,
contingent, or otherwise) other than in the ordinary course of business and
consistent with past practice, but not exceeding $5,000.00;
(c)            Paid any claim or discharged or satisfied any lien or encumbrance
or paid or satisfied any liability (whether absolute, accrued, contingent, or
otherwise) other than liabilities shown or reflected in Rapid Fire Marketing,
Inc.'s March 31, 2016 balance sheet or liabilities incurred since March 31,
2016, in the ordinary course of business and consistent with past practices;
(d)            Permitted or allowed any of its assets, tangible or intangible,
to be mortgaged, pledged, or subjected to any liens or encumbrances;
(e)            Written down the value of any inventory or written-off as
uncollectible any notes or accounts receivable or any portion thereof, except
for write-offs of such items in the ordinary course of business and at a rate no
greater than during the fiscal year ended December 31, 2015;
(f)            Cancelled any other debts or claims or waived any rights of
substantial value, or sold or transferred any of its assets or properties,
tangible or intangible, other than sales of inventory or merchandise made in the
ordinary course of business and consistent with past practice;
(g)            Made any capital expenditures or commitments in excess of
$5,000.00 for additions to property, plant or equipment;
7

--------------------------------------------------------------------------------




(h)            Declared, paid, or set aside for payment to its stockholders any
dividend or other distribution in respect of its capital stock or redeemed or
purchased or otherwise acquired any of its capital stock or any options relating
thereto or agreed to take any such action;
(i)            Made any material change in any method of accounting or
accounting practice.
3.09                  Litigation.   There are no actions, proceedings, or
investigations pending or, to the knowledge of the Sellers, threatened against
Rapid Fire Marketing, Inc., and neither Rapid Fire Marketing, Inc. nor the
Sellers know or have any reason to know of any basis for any such action,
proceeding, or investigation.  There is no event or condition of any kind or
character pertaining to the business, assets, or prospects of Rapid Fire
Marketing, Inc. that may materially and adversely affect such business, assets
or prospects.


3.10                  Disclosure.   The Sellers have disclosed to the Buyer all
facts material to the assets, prospects, and business of Rapid Fire Marketing,
Inc.  No representation or warranty by the Sellers contained in this Agreement,
and no statement contained in any instrument, list, certificate, or writing
furnished to the Buyer pursuant to the provisions hereof or in connection with
the transaction contemplated hereby, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading or necessary in order to provide a
prospective purchaser of the business of Rapid Fire Marketing, Inc. with proper
information as to Rapid Fire Marketing, Inc. and its affairs.
3.11                  SEC Filings.   Rapid Fire Marketing, Inc. is currently
delinquent with its filings with the Securities and Exchange Commission
("SEC").  Within 30 days from the date of this agreement, the Sellers will
deliver all information which will allow Buyer to cause Rapid Fire Marketing,
Inc. to file all required reports and other instruments necessary to bring the
SEC and FINRA filings current.  The expenses, including legal and accounting
fees, to bring
8

--------------------------------------------------------------------------------




the reports current will be paid by the Buyer.
3.12                  Legend.   The Certificates representing the Shares
delivered pursuant to this Agreement shall bear a legend in the following form:
"The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the "Act"), as amended, or any other applicable federal
or state securities acts; and are 'restricted securities' as defined by Rule 144
of the Act.  The shares may not be transferred, sold or otherwise disposed of
unless: (1) a registration statement with respect to the shares shall be
effective under the Act or any other federal or state securities acts or an
exemption from registration requirements under the Act is effective, and (2) the
Company shall have received an opinion of counsel for the Company that no
violations of any securities acts will be involved in any transfer," and


3.13                  Holding Period.   If the Shares represented by these
Certificates have been held for a period of at least six (6) months and if Rule
144 of the Act is applicable (there being no representations by Rapid Fire
Marketing, Inc. or the Sellers that Rule 144 is applicable), then the Buyer may
make sales of the Shares only under the terms and conditions prescribed by Rule
144 of the Act.


IV.   REPRESENTATIONSAND WARRANTIES BY THE BUYER.
The Buyer hereby represents and warrants as follows:
4.01                  Organization, etc.   The Buyer is a California corporation
located in San Diego, California.


4.02                  Authority.   The execution and delivery of this Agreement
by the Buyer and the consummation by the Buyer of the transactions contemplated
hereby have been duly authorized by the Buyer.
4.03                  No Violation.   Neither the execution nor the delivery of
this
9

--------------------------------------------------------------------------------




Agreement, nor the consummation of the transactions contemplated hereby, will
constitute a violation of California law.
4.04                  Representations Regarding the Acquisition of the Shares.
 (a)            The undersigned buyer understands that the SHARES HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
OR ANY STATE SECURITIES AGENCIES;
 (b)            The Buyer is not an underwriter and is acquiring the Seller's
Shares solely for investment for the account of undisclosed principals and not
with a view to, or for, resale in connection with any distribution within the
meaning of the federal securities act, state securities acts or any other
applicable state securities acts;
 (c)            The Buyer understands the speculative nature and risks of
investments associated with Rapid Fire Marketing, Inc. and confirms that the
Shares are suitable and consistent with his or her investment program and that
his or her financial position enables him or her to bear the risks of this
investment; and that there may not be any public market for the Shares
subscribed for herein;
 (d)            The Shares subscribed for herein may not be transferred,
encumbered, sold, hypothecated, or otherwise disposed of to any person, without
the express prior written consent of Rapid Fire Marketing, Inc. and the prior
opinion of counsel for Rapid Fire Marketing, Inc. that such disposition will not
violate federal and/or state securities acts.  Disposition shall include, but is
not limited to acts of selling, assigning, transferring, pledging, encumbering,
hypothecating, gibing, and any form of conveying, whether voluntary or not;
 (e)            To the extent that any federal, and/or state securities laws
shall require, the Buyer hereby agrees that any Shares acquired pursuant to this
10

--------------------------------------------------------------------------------




Agreement shall be without preference as to assets;
(f)            The Sellers are under no obligation to register or seek an
exemption under any federal and/or state securities acts for any stock of Rapid
Fire Marketing, Inc., a Nevada corporation or to cause or permit such stock to
be transferred in the absence of any such registration or exemption and that the
Buyer herein must hold such stock indefinitely unless such stock is subsequently
registered under any federal and/or state securities acts or an exemption from
registration is available;
(g)            The Buyer has had the opportunity to ask questions of Rapid Fire
Marketing, Inc. and the Sellers and receive additional information from Rapid
Fire Marketing, Inc. and the Sellers to the extent that the Rapid Fire
Marketing, Inc. and the Sellers possessed such information, or could acquire it
without unreasonable effort or expense necessary to evaluate the merits and
risks of any investment in Rapid Fire Marketing, Inc.  Further, the Buyer has
been given: (1) All material books and records of Rapid Fire Marketing, Inc., a
Nevada corporation; (2) all material contracts and documents relating to the
proposed transactions; and, (3) an opportunity to question the Sellers and the
appropriate executive officers;


V.   SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.
5.01                  Survival of Representations.   All representations,
warranties, and agreements made by any party in this Agreement or pursuant
hereto shall survive the execution and delivery hereof and any investigation at
any time made by or on behalf of any party.


5.02                 Indemnification.   The Sellers, jointly and severally,
agree to indemnify the Buyer and hold it harmless from an in respect of any
assessment, loss, damage, liability, cost, and expense (including without
limitation interest, penalties, and reasonable attorneys' fees) in excess of
$1,000 in the aggregate, imposed upon or incurred by the Buyer
11

--------------------------------------------------------------------------------




resulting from a breach of any agreement, representation, or warranty of the
Sellers.  Assertion by the Buyer of its right to indemnification under this
Section 5.02 shall not preclude the assertion by the Buyer of any other rights
or the seeking of any other remedies against the Sellers.


VI.   MISCELLANEOUS.
6.01                  Expenses.   All fees and expenses incurred by the Sellers
in connection with the transactions contemplated by this Agreement shall be
borne by the Sellers and all fees and expenses incurred by the Buyer in
connection with the transactions contemplated by this Agreement shall be borne
by the Buyer.
6.02                  Further Assurances.   From time to time, at the Buyer's
request and without further consideration, the Sellers, at their own expense,
will execute and transfer such documents and will take such action as the Buyer
may reasonably request in order to effectively consummate the transactions
herein contemplated.
6.03                  Parties in Interest.   All the terms and provisions of
this Agreement shall be binding upon, shall inure to the benefit of, and shall
be enforceable by the prospective heirs, beneficiaries, representatives,
successors, and assigns of the parties hereto.
6.04                  Prior Agreements; Amendments.   This Agreement supersedes
all prior agreements and understandings between the parties with respect to the
subject matter hereof This Agreement may be amended only by a written instrument
duly executed by the parties hereto or their respective successors or assigns.
6.05                  Headings.   The section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretations of this Agreement.
6.06                  Governing Law.   This Agreement shall be governed by and
construed and enforced in accordance with the laws of the state of Nevada,
without regard to its
12

--------------------------------------------------------------------------------




conflict-of-laws rules and venue of any actions brought under this Agreement
will be in the state or federal courts of the State of Nevada.
6.07                  Notices.   All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered or mailed (registered or certified mail, postage
prepaid, return receipt requested) as follows:
If to the Sellers:
Black Ice Advisors, LLC
3525 Del Mar Hts Rd. #802
San Diego, California 92130


If to the Buyer:
GELI Holdings, Inc.
c/o Conrad C. Lysiak
The Law Office of Conrad C. Lysiak
601 West First Avenue
Suite 903
Spokane, Washington 99201
Tel:            509-624-1475
Email: cclysiak@lysiaklaw.com


If to Attorney for Buyer:
Conrad C. Lysiak
The Law Office of Conrad C. Lysiak
601 West First Avenue
Suite 903
Spokane, Washington 99201
Tel:            509-624-1475
Email: cclysiak@lysiaklaw.com


6.08                  Agent.   Each of the Sellers, individually shall have full
authority to execute all documents and receive said $100,000.00 on behalf of the
other Sellers, individually.  Further, Sellers hereby authorize and direct Brent
Fouch to act as their agent in connection with the disbursement of the moneys
set forth above and direct the Buyer to issue its check and
13

--------------------------------------------------------------------------------




deliver said funds to the Sellers' agent, Brent Fouch.
6.09                  Effect.   In the event any portion of this Agreement is
deemed to be null and void under any state or federal law, all other portions
and provisions not deemed void or voidable shall be given full force and effect.
6.11                  Counterparts.   This Agreement may be executed
simultaneously in several counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Sellers and the Buyer, on the date first above written.

 
BUYER:
     
GELI Holdings, Inc.
                 
By:
SHALAH MATTIA
   
Shalah Mattia, President
             
SELLERS:
         
BRENT FOUCH
 
Brent Fouch
     
Black Ice Advisors, LLC
                 
By:
BRENT FOUCH
         
Operator







14

--------------------------------------------------------------------------------







 
Rapid Fire Marketing, Inc.
                 
By:
JAMES CONNELLY
   
James Connelly, CEO






















15